Moore, Judge,
delivered the opinion of the Court:
The Court is of opinion, that under the principles decided in the case of Joseph Spiedel & Co. v. Schlosser et al., at this term, that as to the trust debt, the declaration of homestead was not made and recorded in time to give the appellants the right to claim, the benefit of homestead as against said debt, either under the act of December 20, 1876, or or under the act of March 2, 1877; and therefore the Court did not err in dissolving the injunction. The order dissolving the injunction should be affirmed with costs.
GREEN, PRESIDENT, AND HAYMOND, CONCURRED.